       Case 1:18-cv-10364-LGS-SDA Document 735 Filed 01/15/21 Page 1 of 2

      quinn emanuel            trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100


                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (212) 849-7345
January 14, 2020
                                                                                                   WRITER'S EMAIL ADDRESS
VIA ECF                                                                                     danbrockett@quinnemanuel.com


The Honorable Stewart D. Aaron                                        1/15/2021
United States Courthouse
500 Pearl Street                                    Request GRANTED. SO ORDERED.
New York, NY 10007                                  Dated: 1/15/2021

Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364

Dear Judge Aaron,
Pursuant to Section I.D. of Your Honor’s Individual Practices, Plaintiff Norges Bank respectfully
requests a 17-day extension of the January 15, 2021 deadline set by the Court’s Order (Dkt. 646)
to provide hits report “for any additional custodians within 45 days after resolution by agreement
or court order” (Dkt. 709).1 Norges has encountered some issues with the transfer of documents
previously collected for four of the five additional custodians to a new more powerful computer it
purchased to run the complex search terms proposed by Defendants, which could not be run on its
existing systems. As for the fifth additional custodian, (Dkt. 709), Norges has a pending objection
to Your Honor’s December 17, 2020 Order, which has not yet been resolved and if resolved now,
would not give Norges sufficient time to collect the documents and run the search terms. This is
Norges’ second request for extension. Defendants do not oppose Norges’ request for extension.


Respectfully submitted,                /s/ Daniel L. Brockett
                                     Daniel L. Brockett
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     51 Madison Avenue, 22nd Floor, New York, New York 10010
                                     Telephone: (212) 849-7000 / Fax: (212) 849-7100
                                     danbrockett@quinnemanuel.com




1
   The parties agreed on the four additional custodians on December 1, 2020, which triggered the 45 day period set
by the Court for the production of the corresponding hit reports.

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
      Case 1:18-cv-10364-LGS-SDA Document 735 Filed 01/15/21 Page 2 of 2




                            Jeremy D. Andersen (pro hac vice)
                            Anthony P. Alden (pro hac vice)
                            Johanna Y. Ong (pro hac vice)
                            865 South Figueroa Street, 10th Floor, Los Angeles, CA 90017
                            Telephone: (213) 443-3000 / Fax: (213) 443-3100
                            jeremyandersen@quinnemanuel.com
                            anthonyalden@quinnemanuel.com
                            johannaong@quinnemanuel.com
                            Counsel for Plaintiffs

cc:    Counsel for all parties via ECF




                                               2
